Citation Nr: 1031401	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  06-28 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to service connection for vertigo. 

2.  Entitlement to service connection for residuals of head 
trauma with stitches.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for an acquired psychiatric 
disorder other than posttraumatic stress disorder (PTSD), to 
include anxiety disorder.

5.  Entitlement to service connection for sleep apnea, secondary 
to service-connected obstructive and restrictive pulmonary 
disease and/or removal of bronchogenic cyst with rib resection.

6.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus.

7.  Entitlement to an initial rating in excess of 30 percent for 
bilateral pes planus.

8.  Entitlement to an initial rating in excess of 60 percent for 
obstructive and restrictive pulmonary disease.

9.  Entitlement to an initial rating in excess of 60 percent for 
a scar, residuals of removal of bronchogenic cyst.

10.  Entitlement to an initial evaluation in excess of 10 percent 
for status post fracture, right fourth metacarpal.

11.  Entitlement to a separate, compensable evaluation for a 
right third finger disability.

12.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a low back injury.

13.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left foot injury.

14.  Entitlement to an effective date earlier than December 20, 
2000, for a 20 percent evaluation for residuals of a low back 
injury.

15.  Entitlement to an effective date earlier than December 20, 
2000, for a 10 percent evaluation for residuals of a left foot 
injury.

16.  Entitlement an effective date earlier than July 16, 2002, 
for the grant of service connection for bilateral pes planus.

17.  Entitlement to an effective date earlier than June 15, 2005, 
for the grant of service connection for chronic obstructive 
pulmonary disease.

18.  Entitlement to effective date earlier than June 15, 2005, 
for the grant of service connection for scar, residuals of 
removal of bronchogenic cyst.

19.  Whether there was clear and unmistakable error (CUE) in a 
September 1985 rating decision that assigned a noncompensable 
evaluation for residuals of a left foot injury.  

20.  Whether there was CUE in an October 1985 rating decision 
that denied service connection for excision of a bronchogenic 
cyst.

21.  Whether there was CUE in a December 1986 rating decision 
that reduced the evaluation for residuals of a low back injury 
from 10 percent to noncompensable.

22.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to October 1981 and 
from July 1982 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2001, May 2001, June 2002, April 2004, 
April 2005, July 2006, August 2007 and September 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.

The Veteran had requested a hearing before a Veterans Law Judge 
at VA's Central Office in Washington, D.C; however, in January 
2010 correspondence he withdrew his hearing request.

In a September 2006 statement, the Veteran raised a claim 
under 38 U.S.C.A. § 1151.  In an April 2009 statement, the 
Veteran also raised an additional claim of entitlement to 
service connection for injury to Muscle Group XXI, chest 
wall cavity.  These claims have not yet been adjudicated 
and thus the issues are referred to the Agency of Original 
Jurisdiction (AOJ)  for appropriate action.  Also to be 
referred to the AOJ is a claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD), which 
has been raised in the VA mental health reports.    

The Board acknowledges that the disability the Veteran is 
claiming in connection with his 38 U.S.C.A. § 1151 claim is 
obstructive and restrictive lung disorder.  It is recognized that 
service connection is already in effect for this disability.  
However, adjudication under 38 U.S.C.A. § 1151 is still 
necessary, as it may provide a basis for an earlier effective 
date for such disability. 

The Veteran submitted evidence with a waiver of initial RO 
consideration of the evidence in March 2010.  See 38 C.F.R. § 
20.1304 (2009).

The issues of entitlement to service connection for a left knee 
disorder and sleep apnea; entitlement to evaluation in excess of 
10 percent for status post fracture, right fourth metacarpal, 
entitlement to a separate, compensable evaluation for a third 
finger disability, and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In January 2008, the Veteran withdrew his appeal of the claim 
for entitlement to service connection for vertigo.

2.  In January 2008, the Veteran withdrew his appeal of the claim 
for entitlement to service connection for residuals of head 
trauma with stitches.

3.  An acquired psychiatric disorder was not shown in service or 
within a year of discharge from service, and the weight of the 
competent evidence fails to establish a link between a 
psychiatric disorder and the Veteran's periods of active service.

4.  Service connection for diabetes mellitus was denied in an 
unappealed December 1995 rating decision; to the extent that the 
evidence received since the December 1995 decision is neither 
cumulative nor redundant of the evidence previously of record, it 
is insufficient to establish a reasonable possibility of 
substantiating the claim.

5.  Throughout the rating period on appeal, the Veteran's 
bilateral pes planus has not been manifested by marked pronation, 
extreme tenderness of the planter surfaces of the feet, marked 
inward displacement, or severe spasm of the Achilles tendon.

6.  Throughout the rating period on appeal, the Veteran's 
obstructive and restrictive pulmonary disease has not been 
productive of FEV-1 less than 40 percent predicted; or FEV-1/FVC 
less than 40 percent; or DLCO(SB) of less than 40-percent 
predicted; or maximum exercise capacity less than 15 ml/kg/min 
oxygen consumption (with cardiorespiratory limitation); or cor 
pulmonale (right- sided heart failure); or right ventricular 
hypertrophy; or pulmonary hypertension (shown by echo or cardiac 
catheterization); or an episode or episodes of acute respiratory 
failure; or oxygen therapy.

7.  The scar on the Veteran's chest, due to surgery for removal 
of bronchogenic cyst, is deep and exceeds an area exceeding 12 
square inches.

8.  Throughout the rating period on appeal, the Veteran's low 
back disability has been manifested by no more than moderate 
limitation of motion with flexion greater than 30 degrees.  

9.  Throughout the rating period on appeal, the Veteran's left 
foot disability has not been manifested by incapacitating 
exacerbations of arthritis and has been no more than moderate in 
degree.

9.  A December 1995 rating decision denied an increased rating 
for a low back injury; the Veteran did not appeal that decision 
and no evidence of record constitutes a formal or informal claim 
to reopen until December 20, 2000.

10.  A December 1995 rating decision denied an increased rating 
for a left foot  injury; the Veteran did not appeal that decision 
and no evidence of record constitutes a formal or informal claim 
to reopen until December 20, 2000.

11.  A claim of entitlement to service connection for bilateral 
pes planus was not received prior to July 16, 2002.

12.  The Veteran filed his initial claim of service connection 
for removal of a bronchogenic cyst (claimed as a pleural mass) in 
January 1985, which was denied in an October 1985 rating decision 
and confirmed in September 1986 rating decision.  The Veteran did 
not file a timely appeal to these determinations.  

13.  A request to reopen a claim for removal of a bronchogenic 
cyst (claimed as chest tumor) was received in June 1988 and the 
claim was denied in an unappealed December 1995 rating decision.

14.  A request to reopen a claim for removal of a bronchogenic 
cyst was received in April 1996 and the claim was denied in an 
unappealed April 1996 rating decision.

15.  The Veteran's subsequent claim to reopen the previously 
denied claim for service connection for residuals of removal of a 
bronchogenic cyst was received no earlier than June 6, 2001.  

16.  There is no undebatable error of fact or law in the 
September 1985 rating decision that would change the outcome 
regarding the assignment of a noncompensable evaluation for 
residuals of a left foot injury.

17.  There is no undebatable error of fact or law in the October 
1985 rating decision that would change the outcome regarding the 
denial of the claim for service connection for excision of a 
bronchogenic cyst.   

18.  There is no undebatable error of fact or law in the December 
1986 rating decision that would change the outcome regarding the 
reduction of the evaluation for residuals of a low back injury 
from 10 percent to noncompensable; appropriate procedures were 
followed for initiating a rating reduction under the laws in 
effect at that time.

19.  The Veteran's combined disability evaluation is 90 percent, 
and competent medical evidence demonstrates that he is unable to 
work solely due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the 
Veteran have been met concerning his claim of entitlement to 
service connection for vertigo.  38 U.S.C.A. § 7105(d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a substantive appeal by the 
Veteran have been met concerning his claim of entitlement to 
service connection for residuals of head trauma with stitches.  
38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §§ 20.202, 20.204.

3.  An acquired psychiatric disorder, including anxiety disorder, 
was not incurred in, or aggravated by, active service, nor may it 
be presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  New and material evidence has not been received to reopen a 
claim of entitlement to service connection for diabetes mellitus.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

5.  Throughout the rating period on appeal, the criteria for an 
evaluation in excess of 30 percent for bilateral pes planus have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2009).

6.  Throughout the rating period on appeal, the criteria for an 
initial evaluation in excess of 60 percent for obstructive and 
restrictive pulmonary disease have not met. 38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.321, 4.7, 4.97, Diagnostic Code 6604 (2009).  

7.  Throughout the rating period on appeal, the criteria for an 
initial 20 percent evaluation, but no higher, for scar, residuals 
of removal of bronchogenic cyst, have been met. 38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 4.118, Diagnostic Code 7801 (2009).

8.  Throughout the rating period on appeal, the criteria for an 
evaluation in excess of 20 percent for residuals of a low back 
injury have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.71a, Diagnostic Codes 5292, 5295 (as in effect prior to 
September 26, 2003) and 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 
5242, 5243 (effective from September 26, 2003).

9.  Throughout the rating period on appeal, the criteria for an 
evaluation in excess of 10 percent for residuals of a left foot 
injury have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.71a, Diagnostic Codes 5015-5284 (2009).

10.  The criteria for an effective date earlier than December 20, 
2000, for an award of a 20 percent evaluation for residuals of a 
low back injury have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400 
(2009).

11.  The criteria for an effective earlier than December 20, 
2000, for an award of a 10 percent evaluation for residuals of a 
left foot injury have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110; 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400.

12.  The criteria for an effective date earlier than July 16, 
2002, for the award of service connection for bilateral pes 
planus have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110; 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400.

13.  The criteria for an effective date of June 6, 2001, for the 
award of service connection for obstructive and restrictive 
pulmonary disease, have been met. 38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110; 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400.

14.  The criteria for an effective date of June 6, 2001, for the 
award of service connection for scar, residuals of removal of 
bronchogenic cyst, have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110; 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400.

15.  There was no CUE in the September 1985 rating decision that 
assigned a noncompensable evaluation for residuals of a left foot 
injury. 38 U.S.C.A. 
§§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.105(a) 
(2009).

16.  There was no CUE in the October 1985 rating decision that 
denied service connection for excision of a bronchogenic cyst.  
38 U.S.C.A. §§ 5109A, 7105; 38 C.F.R. §§ 3.104(a), 3.105(a).

17.  There was no CUE in the December 1986 rating decision that 
reduced the evaluation for residuals of a low back injury from 10 
percent to a noncompensable rating.  38 U.S.C.A. §§ 5109A, 7105; 
38 C.F.R. §§ 3.104(a), 3.105(a).

18.  The criteria for entitlement to TDIU have been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.340, 3.341, 4.15, 4.16, 4.18 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Where complete notice is not timely accomplished, such 
error may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  

The Board finds that in this case the requirements of 38 U.S.C.A. 
§§ 5103 and 38 U.S.C.A. § 5103A have been met.  There is no issue 
as to providing an appropriate application form or completeness 
of the application.  With regard to the claim of entitlement to 
service connection for an acquired psychiatric disorder, VCAA-
compliant notice was sent in July 2005.  That letter also 
pertained to the petition to reopen a claim of entitlement to 
service connection for diabetes mellitus, as it advised the 
Veteran of the evidence necessary to substantiate the element or 
elements required to establish service connection for diabetes 
mellitus that was found insufficient in the previous denial.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The RO provided notice 
of how disability ratings and effective dates are determined in 
June 2008.  The claims were readjudicated in June 2009.  

Regarding the claims of entitlement to increased initial ratings 
for bilateral pes planus, obstructive and restrictive pulmonary 
disease, and scar, as service connection, an initial rating, and 
an effective date have been assigned, the notice requirements of 
38 U.S.C.A. § 5103(a) have been met.  Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  Similarly, With regard to the earlier 
effective date claims, as service connection a low back disorder, 
a left foot disorder, bilateral pes planus, obstructive and 
restrictive pulmonary disease and scar, residuals of removal of 
bronchogenic cyst have been established, initial ratings, and 
effective dates have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a), have been met.  In any event, in November 
2005 and August 2006, VCAA notice was provided as to these 
claims. 

With respect to the claims of entitlement to increased ratings 
for the low back and left foot disabilities, VA notified the 
Veteran in March 2006 correspondence of the information and 
evidence needed to substantiate and complete his claim of 
entitlement to an increased ratings, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  He was provided 
notice of how effective dates are determined in June 2008 
correspondence.  The claims were readjudicated in June 2009.  

Regarding the Veteran's CUE claims, the VCAA is not applicable to 
the issue of CUE.  Livesay v. Principi, 15 Vet. App. 165 (2001) 
(en banc).

Regarding the duty to assist, the claims file contains the 
Veteran's original applications for compensation benefits, 
service treatment records, correspondence, VA and private 
treatment reports, and disability determination with underlying 
medical reports from the Social Security Administration that are 
relevant to the issues before the Board.  The Veteran has not 
indicated that there are any outstanding documents to be 
associated with the file that would be relevant to these claims.  
VA has also fulfilled its duty to assist the Veteran in affording 
VA examinations when necessary.  Solicitation of a medical 
opinion is not necessary in connection with the claim for service 
connection for a psychiatric disorder as there is no evidence 
indicating that a psychiatric disability may be associated with 
an established event, injury, or disease in service.  In reaching 
this conclusion, the lay evidence of record was also considered, 
as will be discussed in greater detail in the body of the 
decision.  Further, solicitation of a medical opinion is not 
warranted in a claim to reopen until new and material evidence is 
presented or secured.  See 38 C.F.R. § 3.159(c)(4); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The Veteran was provided the 
opportunity to meaningfully participate in the prosecution of his 
claims, and did in fact participate.  See Washington v Nicholson, 
21 Vet. App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of the appeal. 

In sum, VA has substantially complied with the notice and 
assistance requirements; and the Veteran is not prejudiced by a 
decision on the claims at this time.

Withdrawn Claims

In October 2003, the Veteran submitted a VA Form 9 indicating 
that he wished to perfect his appeal as to all issues listed in 
the September 2003 statement of the case.  This perfected his 
appeal to the claims of entitlement to service connection for 
vertigo and residuals of head trauma, stitches.  In a statement 
received in January 2008, however, the Veteran indicated that he 
no longer wished to pursue these two claims.

A substantive appeal may be withdrawn on the record at a hearing 
by the Veteran at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204(b).

As the Veteran withdrew his appeal as to the issues of 
entitlement to service connection for vertigo and residuals of 
head trauma, stitches, there remain no allegations of error of 
fact or law for appellate consideration.  The Board therefore has 
no jurisdiction to review these issues.  The claims must 
therefore be dismissed.

Service Connection Claim - Acquired Psychiatric Disorder

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service 
during peacetime. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Specified diseases listed as chronic in nature may be presumed to 
have been incurred in service, if the evidence shows that such 
disease became manifest to a degree of 10 percent or more within 
one year from separation from active service, even though there 
is no evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a), 
3.309(a) (2009). Psychoses are included as among the specified 
chronic diseases subject to presumptive service connection. 38 
C.F.R. § 3.309(a) (2009).

In this case, the Veteran's service treatment records are 
negative for any recorded evidence of complaints, treatment, or 
diagnoses of a psychiatric disorder.  In-service physical 
examinations showed normal findings and the Veteran denied 
relevant complaints in accompanying reports of medical history.  

VA treatment reports dated from February 2001 to March 2005 show 
diagnoses of generalized anxiety disorder and adjustment disorder 
that were related to his problems at his place of employment.  
The Veteran reported harassment and work-related stress, and the 
treatment involved anger management techniques.  (Records dated 
in 2001 also note diagnoses of PTSD and reference the Veteran's 
recollections of Vietnam; however, the PTSD claim is being 
referred back to the RO and is not for consideration at this 
time).  

A July 2005 decision by the SSA found the Veteran disabled since 
February 2003 due to various medical impairments, including 
anxiety.

The treatment reports show current diagnoses of adjustment 
disorder, anxiety disorder and affective disorder.  However, 
there is no evidence that a current psychiatric disorder was 
manifested in service.  Again, the service treatment records do 
not show treatment for a psychiatric disorder and there is no 
evidence that a psychiatric disorder was manifested within a year 
of discharge from active service such as to enable an award on a 
presumptive basis.  Moreover, after the Veteran's final 
separation in 1984, there are no documented complaints or 
treatment referable to a psychiatric disorder until 2001, several 
decades later.  In this regard, evidence of a prolonged period 
without medical complaint, and the amount of time that elapsed 
since military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

It is acknowledged that the Veteran is competent to report 
observable symptoms such as knee pain. Layno v. Brown, 6 Vet. 
App. 465 (1994). Furthermore, lay evidence concerning continuity 
of symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). However, 
in the present case, the Veteran has not expressly alleged 
continuous psychiatric symptomatology since service.  To the 
extent such is implied in his claim, 
he is not found to be credible.  Indeed, he did not raise a claim 
for anxiety until 2007, well over 20 years following his final 
discharge.  Had he been experiencing continuous symptoms, it is 
reasonable to expect that he would have made a claim many years 
earlier, especially as he had raised numerous other claims as 
early as 1984, demonstrating his awareness of the claims process 
and of his right to seek disability compensation from VA.

The Veteran himself believes that his anxiety disorder or other 
acquired psychiatric disorder was caused by his active service.  
In this regard, the Board acknowledges Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may 
speak as to etiology in some limited circumstances in which nexus 
is obvious merely through lay observation, such as a fall leading 
to a broken leg.  Here, however, the question of causation 
extends beyond an immediately observable cause-and-effect 
relationship and, as such, the Veteran is not competent to 
address etiology in the present case.  Moreover, no medical 
evidence of record relates a current psychiatric disability to 
active service.  

For the foregoing reasons, service connection for a psychiatric 
disability on a direct incurrence and presumptive basis is not 
warranted.

Petition to Reopen Diabetes Mellitus Claim

The Veteran's original claim for diabetes mellitus was denied by 
the RO in December 1995.  The Veteran did not perfect an appeal 
of this decision.  Therefore, the December 1995 rating decision 
is final.  38 C.F.R. §§ 20.204(c), 20.1103.

The present claim was initiated by the Veteran in June 2002.  VA 
may reopen and review a claim that has been previously denied if 
new and material evidence is submitted by or on behalf of the 
Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Under 38 C.F.R. § 3.156(a), "new evidence" is existing evidence 
not previously submitted; "material evidence" is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  Furthermore, new and material evidence 
is "neither cumulative nor redundant" of evidence of record at 
the time of the last prior final denial, and must "raise a 
reasonable possibility of substantiating the claim."  38 C.F.R. § 
3.156(a).

New evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence available at the time of the December 1995 rating 
decision included service treatment records that were silent for 
any treatment or indication of diabetes mellitus and a March 1995 
VA hospital report which showed a diagnosis of diabetes mellitus.  
As the evidence showed that the Veteran was first diagnosed with 
diabetes mellitus in 1995, the RO determined that the disorder 
was neither incurred in or caused by service or was manifested to 
a compensable degree within one year following discharge from 
service.  

Based on the above, to reopen this claim the Veteran must show a 
relationship between active duty service and the claimed 
disorder.   However, the Veteran has not submitted such evidence.  
He submitted a statement in July 2005 suggesting that his 
diabetes mellitus is due to exposure to various toxins during 
service.  In particular, he stated that he ingested mustard gas 
while assigned at the Nuclear Biological and Chemical Warfare 
School at Camp Pendleton, California in 1978.  Also, he stated 
that he was on "detail" near the DMZ in Korea in 1976 and that 
he believes that he was exposed to Agent Orange while he served 
in Okinawa from 1976 to 1977.  An August 2004 letter from 
Department of the Air Force revealed that that the Air Force 
Historical Research Agency (AFHRA) was unable to find any 
documentation referring to Agent Orange, herbicide, defoliant or 
dioxin in conjunction with Okinawa.  

There is no indication, aside from the Veteran's allegations, 
that his diabetes mellitus is attributed to exposure to Agent 
Orange exposure and/or other chemical exposure such as mustard 
gas.  The evidence does not show that the Veteran ever served in 
Vietnam or otherwise served in an area where he may have been 
exposed to Agent Orange.  Furthermore, there is no evidence that 
he was exposed to mustard gas or that his diabetes mellitus is 
due to exposure to mustard gas during active duty service.  Thus, 
new and material evidence has not been received to reopen the 
claim of service connection for diabetes mellitus.  Hence, this 
claim must be denied.

Because the appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not need 
to be applied in this case.  Annoni v. Brown, 5 Vet. App. 463, 
467 (1993).

Increased Rating Claims 

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Multiple (staged) ratings may 
be assigned for different periods of time during the pendency of 
the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged 
ratings are appropriate in any increased rating claim in which 
distinct time periods with different ratable symptoms can be 
identified. Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The 
analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 (2009) an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. §§ 
3.321(b).

Bilateral Pes Planus

The Veteran's claim of service connection for bilateral pes 
planus was received in July 2002.  In an April 2005 rating 
decision, the RO granted service connection for bilateral pes 
planus and assigned a 30 percent evaluation, effective July 16, 
2002.  The disability is evaluated under Diagnostic Code 5276.  

A 30 percent evaluation is assigned respectively for severe 
bilateral acquired flatfoot, with objective evidence of marked 
deformity, pain on manipulation and use accentuated, an 
indication of swelling on use, and characteristic callosities.  
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2009).  A 50 percent 
evaluation is assigned for pronounced bilateral acquired 
flatfoot, with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe spasm 
of the tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  Id.

The Board notes that words such as "severe" and "moderate" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, VA must evaluate all evidence, to the end 
that decisions will be equitable and just. 38 C.F.R. § 4.6 
(2009).  Although the use of similar terminology by medical 
professionals should be considered, is not dispositive of an 
issue. Instead, all evidence must be evaluated in arriving at a 
decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2009).

The Veteran underwent a VA examination in March 2004.  On 
objective examination, he walked with a slight limp favoring his 
feet.  His footwear showed some abnormal wear, especially on the 
outer heels, right greater than left.  When he stood up, there 
was a heel varus deformity on the left side of 20 degrees and on 
the right side it is 10 degrees.  There was mild to moderate pes 
planus.  The Achilles tendon did have some malalignment, which 
was correctable with pain bilaterally.  There was no midfoot or 
forefoot malalignment.  The right foot showed hammering of toes 
two, three and five with some corns on the dorsum of the toes two 
and five and over the plantar surface of the fifth metatarsal 
head.  The left foot showed hammering of toes, two, three and 
five with some corn and callous formation on the plantar surface 
of the fifth metatarsal head.  Palpation of the left and right 
foot elicited tenderness to the plantar arch bilaterally, over 
the dorsum of the foot, and over the metatarsal heads.  There was 
an obvious abnormal suggestion of weightbearing including the 
corns, calluses, and the excess wear of the outer heels 
bilaterally.  X-rays dated in June 2002 showed bilateral pes 
planus.

On VA examination in December 2004, the right and left footwear 
showed some excessive wear on the outside heels, bilaterally.  
Inspection of the left and right foot revealed some hammering of 
toes 2, 3, 4, and 5 bilaterally, with corns over the dorsum of 
the left and right second toe and left and right fifth toe.  
There were no significant corns and calluses on the plantar 
surface of his feet.  There was a suggestion of abnormal 
weightbearing primarily from his footwear and the corns on the 
dorsum of the affected toes.  When the Veteran stood erect, there 
was some obvious mild bilateral pes planus.  There was no 
abnormal Achilles tendon malalignment.  There was no midfoot, 
forefoot malaligment.  Palpation did not elicit any abnormality 
of temperature, crepitus or swelling.  There was tenderness over 
the right and left arch of the feet.  Plantar flexion was to 35 
degrees with pain from 30 to 35 degrees and dorsiflexion was to 
20 degrees. 

VA outpatient treatment reports dated from 1995 to 2006 shows 
that the Veteran received treatment for his bilateral pes planus.  
The Veteran was prescribed Motrin and orthotics to help treat his 
disorder.

The March 2004 VA examination indicates that the Veteran's 
bilateral pes planus is mild to moderate in severity.  Subsequent 
December 2004 examination noted mild pes planus upon standing.  
There is no showing of pronounced pes planus resulting in marked 
pronation, extreme tenderness of plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo Achilles 
on manipulation, to warrant a higher evaluation under Diagnostic 
Code 5276.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2009).  
Furthermore, there is no indication that his condition has not 
been improved by orthopedic shoes.  Thus, the Board finds that an 
initial increased evaluation for bilateral pes planus is not 
warranted for any portion of the rating period on appeal.  In so 
finding, the Board has considered the Veteran's complaints of 
pain, swelling, weakness, and stiffness.  However, the overall 
functionality of the feet, as shown by the objective examination 
findings, is found to be appropriately reflected by the 30 
percent rating in effect throughout the appeal period.  

 Obstructive and Restrictive Pulmonary Disease

In a July 2006 rating decision, the RO granted service connection 
for obstructive and restrictive pulmonary disease as secondary to 
removal of bronchogenic cyst and assigned a 60 percent 
evaluation, effective June 15, 2005.  The Veteran appealed for a 
higher initial evaluation.  The obstructive and restrictive 
pulmonary disease is currently rated under 38 C.F.R. § 4.97, 
Diagnostic Code 6604 (2009).  
  
The criteria governing the evaluation of respiratory disorders 
contemplates a 10 percent evaluation under Diagnostic Code 6604 
for FEV-1 of 71 to 80 percent predicted, or FEV-1/FVC of 71 to 80 
percent, or DLCO (SB) at 66 to 80 percent predicted.  A 30 
percent evaluation is afforded for FEV-1 of 56 to 70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) at 56 
to 65 percent predicted.  A 60 percent evaluation is warranted 
for FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40-55 
percent, or DLCO (SB) of 40 to 55 percent predicted, or maximum 
oxygen consumption of 15 to 20 ml/kg in (with cardiorespiratory 
limit).  A 100 percent evaluation is afforded for FEV-1 less than 
40 percent of predicted value, or FEV-1/FVC less than 40 percent, 
or DLCO (SB) less than 40 percent predicted, or maximum exercise 
capacity less than 15 ml/kg in oxygen consumption (with cardiac 
or respiratory limitation), or cor pulmonale (right heart 
failure), or right ventricular hypertrophy, or pulmonary 
hypertension (shown by Echo or cardiac catheterization), or 
episodes of acute respiratory failure, or requiring outpatient 
oxygen therapy.  See 38 C.F.R. § 4.97, Diagnostic Code 6604.

The Final Rule Supplementary Information accompanying the above 
regulations, which became effective September 5, 1996, indicates 
that the test results to be used in determining the appropriate 
ratings are those produced after optimum therapy, i.e., post-
bronchodilator.  See Final Rule Supplemental Information 61 Fed. 
Reg. at 46,720, 46, 723 (Sept. 5, 1996).

However, effective October 6, 2006, VA added provisions that 
clarify the use of PFT results in evaluating respiratory 
conditions.  See 71 Fed. Reg. 52,459-01 (Sept. 6, 2006) (codified 
at 38 C.F.R. § 4.96(d)). 38 C.F.R. § 4.96(d), titled "Special 
provisions for the application of evaluation criteria for 
diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-6845" has 
seven provisions.  If a DLCO (SB) test is not of record, 
evaluation should be based on alternative criteria as long as the 
examiner states why the DLCO (SB) test would not be useful or 
valid in a particular case. When the PFT results are not 
consistent with clinical findings, evaluation should generally be 
based on the PFT results.  Post-bronchodilator studies are 
required when PFTs are done for disability evaluation purposes 
with some exceptions; when evaluating based on PFT results.  
Post-bronchodilator results are to be used unless they are poorer 
than the pre-bronchodilator results, than the pre-bronchodilator 
values should be used for rating purposes.  When the results of 
different PFTs (FEV-1, FVC, etc.) are disparate, the test results 
that the examiner states most accurately reflects the level of 
disability should be used for evaluation, and if the FEV-1 and 
the FVC are both greater than 100 percent, a compensable 
evaluation based on a decreased FEV-1/FVC ratio should not be 
assigned.

The Board notes that the above regulatory changes pertinent are 
non-substantive in nature, and merely interpret already existing 
law and the Veteran will not be prejudiced by review of the PFT 
results in light of these explanatory regulations. See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In this case, a VA pulmonary function test was conducted in 
December 2004.  The results showed FEV-1 of 57 (predicted) and 45 
(post), FEV1/FVC of 84, and DLCO of 51 (predicted).

On VA examination in May 2006, the Veteran was diagnosed as 
having severe obstructive and restrictive pulmonary disease, 
secondary to removal of a bronchogenic cyst.  The examiner 
concluded that a bronchogenic cyst was present during active 
during active duty service and that the subsequent removal of the 
cyst within a few months of the Veteran's discharge from service 
led to the development of obstructive and restrictive pulmonary 
disease.  The Veteran reported having a chronic cough and 
expectoration.  There were some muscle spasms about two inches 
above and 2 inches below the incision, and the skin in this area 
was numb.  

The episodes of muscle spasm and pain occurred several times a 
month and lasted about 10-15 minutes each time.  They were 
relieved by massaging or rubbing the chest wall.  The Veteran 
reported that he could barely walk an eighth of a mild to a 
quarter of a mile before he would become very severely winded.  
There was some paroxysmal nocturnal dyspnea and orthopnea 
occasionally.  A chest x-ray conducted in March 2006 showed 
postsurgical changes, but no acute cardiopulmonary process.  A 
pulmonary function test conducted in May 2006 showed severe mixed 
obstructive and restrictive pulmonary disease.  Specific airways 
conductance was within normal limits.  There was a moderate 
reduction in carbon monoxide diffusing capacity. There was no 
significant response to bronchodilators.  The results were FEV-1 
of 43 (predicted) and 45 (post), FEV1/FVC of 81, and DLCO of 54 
(predicted).

The December 2004 and March 2006 pulmonary function test findings 
warrant no more than a 60 percent evaluation under Diagnostic 
Code 6604.  In this regard, there is no objective evidence of 
FEV-1 less than 40 percent predicted; or FEV- 1/FVC less than 40 
percent; or DLCO(SB) of less than 40 percent predicted; or 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiorespiratory limitation); or cor pulmonale 
(right-sided heart failure); or right ventricular hypertrophy; or 
pulmonary hypertension (shown by echo or cardiac 
catheterization); or an episode or episodes of acute respiratory 
failure; or oxygen therapy.  Moreover, there was no evidence of 
acute cardiopulmonary process on chest x-rays conducted in March 
2006. Consequently, the evidence does not support the criteria 
for a 100 percent evaluation under Diagnostic Code 6604.

Since the evidence shows that the Veteran's disability picture 
has not exceeded the criteria for the currently assigned 60 
percent rating throughout the course of the appeal, staged 
ratings are not appropriate.  Moreover, there are no other 
relevant diagnostic codes for consideration here.

Scar, Residuals of Cyst Removal

In a July 2006 rating decision, the RO granted service connection 
for scar, residuals of removal of bronchogenic cyst and assigned 
a 10 percent evaluation, effective June 15, 2005.  The Veteran 
appealed for a higher evaluation.  The scar is currently rated 
under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2009).

The applicable rating criteria for skin disorders, to include 
scars, are found at 38 C.F.R. § 4.118.  During the pendency of 
this appeal for an increased rating, the criteria for evaluation 
of scars were amended as of October 23, 2008.  However, the 
revisions are applicable to applications for benefits received by 
VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 
23, 2008).  Here, VA received the Veteran's claim in June 2005.  
Therefore, only the pre-October 2008 version of the schedular 
criteria is applicable in this case.

Diagnostic Code 7800 rates scars of the head, face, or neck based 
upon disfigurement, and does not apply in this case as the 
service-connected scar is located on the Veteran's chest.

Diagnostic Code 7801 provides ratings for scars, other than the 
head, face, or neck, that are deep or that cause limited motion.  
Scars that are deep or that cause limited motion in an area or 
areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent 
disabling.  Scars in an area or areas exceeding 12 square inches 
(77 sq. cm.) are rated 20 percent disabling. Scars in an area or 
areas exceeding 72 square inches (465 sq. cm) are rated 30 
percent disabling.  Note (1) to Diagnostic Code 7802 provides 
that scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25. Note (2) provides that a deep scar is one 
associated with underlying soft tissue damage.

Diagnostic Code 7802 provides ratings for scars, other than the 
head, face, or neck, that are superficial or that do not cause 
limited motion.  Superficial scars that do not cause limited 
motion, in an area or areas of 144 square inches (929 sq. cm.) or 
greater, are rated 10 percent disabling.  Note (1) to Diagnostic 
Code 7802 provides that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined in 
accordance with 38 C.F.R. § 4.25.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.

Diagnostic Code 7803 provides a 10 percent rating for superficial 
unstable scars. Note (1) to Diagnostic Code 7803 provides that an 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.

Diagnostic Code 7804 provides a 10 percent evaluation for scars 
that are superficial and painful on examination.  Note (1) to 
Diagnostic Code 7804 provides that a superficial scar is one not 
associated with underlying soft tissue damage. Note (2) provides 
that a 10 percent evaluation will be assigned for a scar on the 
tip of a finger or toe even though amputation of the part would 
not warrant a compensable evaluation.  (See 38 C.F.R. § 4.68 of 
this part on the amputation rule.)

Diagnostic Code 7805 provides that other scars are to be rated on 
limitation of function of affected part.  38 C.F.R. § 4.118.  

On VA examination in May 2006, the scar was described as four 
inches lateral to and three inches below the left nipple and 
proceeded horizontally for about 18 inches.  It was 18 inches in 
length and about 1/3 inch in width at the widest.  The scar was 
not tender on deep palpation.  It was adherent in places to the 
underlying tissue.  It was irregular and atrophic at places, but 
it was stable.  There were elevations and depressions in the 
surface contour of the scar, which was hyperpigmented compared to 
the surrounding areas of normal skin.  The scar was deep, but 
there was no inflammation, edema, keloid formation, or 
induration.  The skin around the scar above and below was numb, 
and there were episodes of pain around the scar as reported by 
the Veteran.  No other evidence of record addresses the Veteran's 
scar symptomatology.

Having reviewed the evidence, the Board finds that the evidence 
is in relative equipoise, and thus, a finding in favor of a 20 
percent rating for scar, residuals of removal of bronchogenic 
cyst, is supportable for the entire period.  In this regard, the 
Board notes that the Veteran's scar is deep and exceeds 12 square 
inches which meets the criteria for a 20 percent evaluation under 
Diagnostic Code 7801.  However, the scar does not exceed 72 
square inches and does not meet the criteria for a 30 percent 
evaluation under the same Diagnostic Code.  

Furthermore, Diagnostic Codes 7800 is not for application as the 
Veteran's service-connected scar is located on his chest.  The 
Board also notes that the RO granted service connection for 
chronic obstructive pulmonary disease associated with the  
surgery for removal of the bronchogenic cyst in the same rating 
decision that granted service connection for scars in July 2006.  
Therefore, evaluation under Diagnostic Code 7805 is not 
appropriate, as the Veteran's limitation of function has already 
been separately evaluated. See also 38 C.F.R. § 4.14.  The 
remaining relevant code sections do not afford a rating in excess 
of 20 percent.  
 
In sum, resolving all doubt in favor of the Veteran, the Board 
finds that a 20 percent rating, but no higher, is warranted for 
scar, residuals of removal of bronchogenic cyst.

Low Back

In September 1985, the RO granted service connection for 
residuals of a low back injury and assigned a 10 percent 
evaluation from October 18, 1984, under Diagnostic Code 5295.  In 
a December 1986 rating decision, the rating was decreased to 
noncompensable, effective March 1, 1987.  The Veteran's claim for 
an increased rating for his low back disability was received in 
December 2000.

In a Decision Review Officer Decision dated in May 2001, a 20 
percent evaluation was assigned for residuals of a low back 
injury, effective December 20, 2000, the date of receipt of his 
claim for an increased rating.  The low back disability was 
evaluated under Diagnostic Codes 5295-5292.

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone revision twice during 
the pendency of this appeal.  The first amendment, affecting 
Diagnostic code 5293, was effective September 23, 2002.  The next 
amendment affected general diseases of the spine and became 
effective September 26, 2003.  

If application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating can 
be no earlier than the effective date of the change in the 
regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to the 
effective date of the change in the regulation, the Board can 
apply only the original version of the regulation. VAOPGCPREC 3-
00.

At all times throughout the appeal period, Diagnostic Code 5003 
provides that degenerative arthritis, established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint or 
joints involved.

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010. Under 38 
C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is 
rated based on limitation of motion of the affected joint.

As in effect prior to September 23, 2002, Diagnostic Code 5293, 
for intervertebral disc syndrome, provides a 20 percent 
evaluation for intervertebral disc syndrome productive of 
moderate impairment, with recurring attacks.  A 40 percent 
evaluation is for application in the case of severe impairment 
with recurring attacks, with intermittent relief.  Finally, a 60 
percent evaluation is warranted for pronounced impairment, with 
persistent symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to site of 
diseased disc, with little intermittent relief.

As in effect prior to September 26, 2003, Diagnostic Code 5292, 
which evaluates the severity of limitation of lumbar spine 
motion, provides for a 10 percent evaluation for slight 
limitation of motion, a 20 percent evaluation for moderate 
limitation of motion, and a 40 percent evaluation for severe 
limitation of motion.

Under Diagnostic Code 5295, lumbosacral strain is rated as 
noncompensable with slight subjective symptoms only.  A 10 
percent rating is warranted with characteristic pain on motion.  
A 20 percent rating requires muscle spasm on extreme forward 
bending, and unilateral loss of lateral spine motion in the 
standing position.  A 40 percent rating requires that the 
lumbosacral strain be severe, with listing of the whole spine to 
the opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
spine motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with abnormal 
mobility on forced motion.

Under Diagnostic Code 5293, as in effect from September 23, 2002, 
and through September 25, 2003, a 10 percent disability rating is 
warranted for disability with incapacitating episodes having a 
total duration of at least one week but less than 2 weeks during 
the past 12 months.  A 20 percent disability rating is awarded 
for disability with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  A 40 percent rating is assigned for 
incapacitating episodes having a total duration of at least four 
weeks, but less than six weeks during the past 12 months.  A 
maximum 60 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least six 
weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines an 
"incapacitating episode" as "a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" were defined 
as "orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so."  

Under the revised version of Diagnostic Code 5293, as in effect 
from September 23, 2002 through September 25, 2003, the Board 
must also consider whether separate evaluations for chronic 
orthopedic and neurologic manifestations of the service-connected 
back disability, when combined under 38 C.F.R. § 4.25 with 
evaluations for all other disabilities, results in a higher 
combined disability rating. 

Finally, the diagnostic criteria pertinent to spinal disabilities 
in general were revised effective September 26, 2003.  The 
General Rating Formula provides that with or without symptoms 
such as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease, a 10 percent evaluation will be assigned for forward 
flexion of the thoracolumbar spine greater than 60 degrees but 
not greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 degrees; 
or, combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent of more of height.

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is assigned for forward flexion of the 
cervical spine to 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

A 40 percent rating requires evidence of unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.

A rating of 100 percent is warranted for unfavorable ankylosis of 
the entire spine. 38 C.F.R. § 4.71a (2009).

The Board notes that as instructed by Note (1) to the General 
Rating Formula for Disabilities of the Spine, associated 
objective neurological abnormalities should be rated separately 
under an appropriate Diagnostic Code.

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may also 
be rated on incapacitating episodes, depending on whichever 
method results in the higher evaluation when all service-
connected disabilities are combined under 38 C.F.R. § 4.25.  The 
September 2003 changes to the evaluation of spine disabilities 
did not include any changes to the formula for evaluating 
intervertebral disc syndrome that had been effective in September 
2002.  The exception to this is that intervertebral disc syndrome 
is now evaluated under Diagnostic Code 5243, rather than 5293.

Finally, when evaluating musculoskeletal disabilities, VA must, 
in addition to applying schedular criteria, consider granting a 
higher rating in cases in which the Veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
are to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The Board will now turn to the medical evidence of record.  In 
this regard, VA outpatient treatment reports dated in December 
1999 and December 2000 reflect complaints of low back pain.

The Veteran underwent a VA orthopedic examination in January 
2001.  At that time, he was able to walk on his heels and toes 
without difficulty.  There was no fixed deformity.  There was no 
atrophy of the paraspinal muscles and there were no postural 
abnormalities.  There was pain on palpation of L4 vertebral body 
extending down to L5.  Flexion was performed to 70 degrees with 
pain starting at 30 degrees.  Extension was to 25 degrees with 
degrees with pain starting at 20 degrees.  Right lateral flexion 
was to 35 degrees with pain on end range of motion.  Left lateral 
flexion was to 35 degrees with pain on end range of motion.  
Rotation to the left was to 45 degrees with pain on end range of 
motion. Straight leg raising was negative.  Sensory examination 
was intact to light touch, pinprick, and position sense.  The 
diagnosis was acute lumbosacral strain.  

A December 2002 private treatment record revealed normal 
neurologic findings.  

An October 2003 private medical report indicates that the Veteran 
had full range of motion of the lumbar spine.  There was negative 
straight leg raise bilaterally, and deep tendon reflexes were 
physiologic and equal in both lower extremities.  There was no 
motor or sensory deficit.  Similarly, the extremities were noted 
as unremarkable in a February 2005 VA emergency room note.  No 
other evidence of record addresses the low back disability in 
question.  

The pre-amended Diagnostic Code 5292 provided a 40 percent rating 
for severe limitation of motion of the lumbar spine. Although the 
Veteran does have limitation of motion of the thoracolumbar 
spine, severe limitation of motion is not shown on VA 
examination.  The January 2001 VA examination report shows that 
extension was to 25 degrees (with pain starting at 20 degrees) 
and flexion was to 70 degrees (with pain starting at 30 degrees).  
Right and left lateral flexion was to 35 degrees, respectively, 
with pain on end range of motion.  Rotation to the right was to 
35 degrees, with pain on end range of motion and rotation to the 
left was to 45 degrees, with pain end range of motion.  
Essentially, though the examination report document complaints of 
low back pain and some limited motion of the lumbar spine, the 
Veteran retained moderate range of motion on examination, and 
there was no appreciable neurological pathology, muscle atrophy, 
incoordination, or loss of strength.  Thus, even considering 
additional functional limitation per DeLuca, the disability 
picture does not most nearly approximate the next-higher 40 
percent evaluation for any portion of the rating period on 
appeal.  

Per the pre-amended Diagnostic Code 5293, severe recurring 
attacks of intervertebral disc syndrome would warrant the next-
higher 40 percent evaluation.  However, the evidence here shows a 
low back disability with no demonstrated neurologic component.  
As such, evaluation under Diagnostic Code 5293, as in effect 
prior to September 23, 2002, is not warranted.

Under the pre-amended Diagnostic Code 5295, a 40 percent rating 
can be achieved on a showing of listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion. Although the Veteran does have limitation of 
motion of the thoracolumbar spine, listing of the spine or loss 
of lateral motion has not been found at any time.  Overall, then, 
the disability picture does not most nearly approximate the next-
higher 40 percent evaluation for any portion of the rating period 
on appeal.  

Turning now to the revised version of Diagnostic Code 5293, 
effective September 23, 2002, the orthopedic manifestations of 
the low back disability, as discussed above, warrant a 20 percent 
rating.  The Veteran's neurologic findings have consistently been 
within normal limits, precluding entitlement to any compensable 
evaluation.  Thus, no separate ratings for the orthopedic and 
neurologic manifestations of the low back disability are 
warranted here, and the single 20 percent evaluation already in 
effect should remain intact.  It is further noted that the record 
fails to establish incapacitating episodes as defined under 
Diagnostic Code 5293, precluding an increased evaluation on that 
basis.

Finally, regarding the most recent revisions to the rating 
schedule, effective September 26, 2003, there is no evidence of 
ankylosis and flexion of the thoracolumbar spine is greater than 
30 degrees. As such, the criteria for the next-higher 40 rating 
under the general rating formula for diseases and injuries of the 
spine have not been met.  Moreover, although the Veteran reported 
loss of function, the objective evidence does not demonstrate 
additional limitation of function from which to conclude that the 
Veteran's disability picture is analogous to the 40 percent 
rating per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).

The rating formula specifies that any associated objective 
neurologic abnormalities including, but not limited to, bowel or 
bladder impairment, are to be rated separately from orthopedic 
manifestations, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243, Note (1) (2009). The VA 
examination found no objective evidence of neurologic 
abnormalities.  There was indication that the Veteran had bladder 
or bowel problems.  Again, no incapacitating episodes have been 
shown, precluding a higher evaluation on that basis.

For all of the above reasons, the claim of entitlement to an 
evaluation in excess of 20 percent for residuals of a low back 
injury must be denied.

Left Foot

In September 1985, the RO granted service connection for 
residuals of a left foot injury and assigned a noncompensable 
evaluation from October 18, 1984, under Diagnostic Code 5284.  

The Veteran's increased rating claim for his left foot disability 
was received in December 2000.  By Decision Review Officer 
Decision dated in May 2001, a 10 percent evaluation was assigned 
for residuals of a left foot disability, effective December 20, 
2000, the date of receipt of his claim for an increased rating.  
The left foot disability was evaluated pursuant to Diagnostic 
Codes 5284-5015.

Under Diagnostic Code 5284, for other disabilities of the foot, a 
10 percent evaluation is for assignment for a moderate disability 
of the foot, 20 percent for a moderately severe disability of the 
foot, and 30 percent for a severe disability of the foot. 38 
C.F.R. § 4.71a, Diagnostic Code 5284.  It is noted that actual 
loss of use of a foot is to be rated 40 percent disabling, as 
provided by Diagnostic Code 5167.  38 C.F.R. § 4.71a, Diagnostic 
Code 5167.

Terms such as 'mild,' 'slight,' 'moderate,' and 'severe,' are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the evidence.  
38 C.F.R. § 4.6.

Diagnostic Code 5015 instructs to rate on limitation of motion of 
the affected parts as degenerative arthritis under Diagnostic 
Code 5003.  Diagnostic Code 5003, in turn, evaluates disabilities 
based on the degree of limitation of motion under the appropriate 
Diagnostic Codes.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Code, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  A 20 percent evaluation may be warranted 
if, in addition, the arthritis is characterized by occasional 
incapacitating exacerbation.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Under Diagnostic Code 5271, a 10 percent rating is prescribed for 
moderate limitation of motion of the ankle, and a 20 percent 
rating is prescribed for marked limitation of motion of the 
ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2009). Normal 
ankle dorsiflexion is to 20 degrees, and normal ankle plantar 
flexion is to 45 degrees. 38 C.F.R. § 4.71, Plate II (2009).

On VA orthopedic examination in January 2001, the Veteran 
complained of left heel pain that was worsening.  He indicated 
that he did not have any surgeries on his left heel.  He had no 
history of dislocation or subluxation.  He did acknowledge 
weakness, fatigue and lack of endurance.  There was no pain on 
rest or standing, but he did have pain on walking.  Examination 
of the left foot revealed no evidence of swelling.  There was no 
evidence of joint effusion.  There was pain elicited on 
weightbearing on the medial aspect of the left heel.  There were 
no calluses or fixed deformity of the left foot.  Range of motion 
of the ankle was within functional limits with dorsiflexion to 20 
degrees and plantar flexion to 50 degrees.  Inversion and 
eversion were to 35 degrees and subtalar inversion was to 5 
degrees.  Muscle strength was 5/5 on dorsiflexion and plantar 
flexion.  X-ray of the left foot revealed a plantar calcaneal 
spur.  

On VA examination in December 2004, the Veteran complained of 
pain, weakness, stiffness, and swelling in the left foot.  He 
also endorsed flare-ups of pain 3 to 4 times a week, lasting two 
days in duration.  He maintained the ability to function during 
such flare-ups, but experienced greater pain.  Objectively, 
plantar flexion was to 35 degrees with pain from 30 to 35 degrees 
and dorsiflexion was to 20 degrees.  X-rays dated in June 2002 
revealed calcaneal spur, left foot.  The diagnosis was calcaneal 
spur of the left foot. 

The evidence does not support a higher evaluation for the 
Veteran's service-connected left foot disability under Diagnostic 
Code 5003 or under Diagnostic Code 5271.  X-rays reflected a 
calcaneal spur, but the medical evidence does not show 
degenerative changes of the heel or evidence of swelling, muscle 
spasm or painful motion.  Furthermore, the Veteran's ankle has 
not shown marked limited motion as range of motion testing during 
the January 2001 VA examination reflected normal readings.  
Plantar flexion was only slightly decreased to 35 degrees on VA 
examination in December 2004.  Thus, even considering additional 
functional limitation due to pain and related factors, a higher 
evaluation under Diagnostic Codes 5003 or 5271 is not warranted.  
It is noted that even during the Veteran's flare-ups, he reported 
an ability to continue to function, walk and bear weight.  His 
pain was greater, but under DeLuca and increase is not based 
solely on pain but on the extent of additional functional 
limitation such pain causes.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995).

Similarly, in considering the potential application of Diagnostic 
Code 5284, the Board finds that neither the January 2001 or 
December 2004 VA examination reports present findings otherwise 
demonstrating a "moderately severe" disability of the foot.  The 
findings discussed above, even expressly accounting for 
functional deficits, do not expressly or implicitly characterize 
the clinical severity of the Veteran's service-connected left 
foot disability as "moderately severe," nor does any other aspect 
of the January 2001 VA examination report otherwise show such 
severity of disability of the left foot.

Other diagnostic codes pertaining to the ankle and foot must also 
be considered to determine if a compensable evaluation is 
warranted.  However, Diagnostic Codes 5277, 5278, 5279, 5281, 
5282 and 5283 are not applicable here, as the clinical findings 
do not reflect that the Veteran has a diagnosis of, or 
symptomatology that would be equivalent or analogous to, a weak 
foot, pes cavus, Morton's disease, hallux rigidus, hammer toes, 
malunion or nonunion of the metatarsal bones.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5277, 5278, 5279, 5281, 5282, 5283 
(2009). 

For the above reasons, the claim for an evaluation in excess of 
10 percent for residuals of a left foot injury must be denied.

Extraschedular Consideration

Regarding extraschedular consideration, the threshold 
determination is whether the disability picture presented in the 
record is adequately contemplated by the rating schedule.  Thun 
v. Peake, 22 Vet. App. 111 (2008).  The Board finds that the 
Veteran's disability picture with respect to his bilateral pes 
planus, obstructive and restrictive pulmonary disease, scar due 
to residuals of bronchogenic cyst, low back disability and left 
foot disability, is not so unusual or exceptional in nature as to 
render his schedular ratings inadequate.  Indeed the rating 
schedule provides higher evaluations for the disabilities in 
question, but the evidence of record fails to demonstrate that 
the criteria for such increased ratings have been satisfied.  
Therefore, referral for assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Earlier Effective Date Claims

The statutory guidelines for the determination of an effective 
date of an award of disability compensation are set forth in 38 
U.S.C.A. § 5110.  Except as otherwise provided, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after final disallowance, or a 
claim for increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400.  For an original claim received within 1 year after 
separation from service, the effective date of an evaluation and 
award of compensation will be the day following separation from 
active duty service.  38 C.F.R. § 3.400(b)(2).

As an exception, an effective date for a claim for increase may 
be granted prior to the date of claim if it is factually 
ascertainable that an increase in disability had occurred within 
one year prior to the date of claim.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.400(o)(1) and (2) (2009); see also Harper v. 
Brown, 10 Vet. App. 125, 126 (1997).

Additionally, under 38 C.F.R. § 3.155(a), the Veteran or a 
representative of the Veteran can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, see Stewart v. Brown, 10 
Vet. App. 15, 18 (1997), but need not be specific, see Servello 
v. Derwinski, 3 Vet. App. 196, 199 (1992).  

Under 38 C.F.R. § 3.157(b), once a claim for compensation has 
been allowed, receipt of VA outpatient or hospital examination or 
admission to a VA hospital will be accepted as an informal claim 
for increased benefits.  The date on the VA outpatient or 
hospital examination will be accepted as the date of claim.  Id.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



20 Percent Evaluation for Low Back Disability

In September 1985, the RO granted service connection for 
residuals of a low back injury and assigned a 10 percent 
evaluation, effective October 18, 1984.  In a December 1986 
rating decision, the rating was decreased to noncompensable, 
effective March 1, 1987.  A subsequent unappealed December 1995 
rating action confirmed the noncompensable evaluation.

The Veteran's claim for an increased rating for his low back 
disability was received December 20, 2000.  

Of record are VA outpatient treatment reports dated December 1999 
and December 2000.  These reports reflect the Veteran's 
complaints of low back pain but do not indicate the severity of 
the low back disorder.  The Veteran underwent a VA orthopedic 
examination in January 2001.  Based on the findings from the 
January 2001 VA examination, the RO, by Decision Review Officer 
Decision dated in May 2001, assigned a 20 percent evaluation for 
residuals of a low back injury, effective December 20, 2000, the 
date of receipt of his claim for an increased rating.  

The Veteran testified at a December 2001 RO hearing that the 
increased rating for the back disorder should be assigned from 
March 1, 1987, the date that the rating was decreased from a 10 
percent evaluation to a noncompensable evaluation.  

The Board finds that there is no basis in this case on which the 
20 percent evaluation for residuals of a low back injury may be 
assigned prior to December 20, 2000.  The Veteran's claim for an 
increased evaluation for his low back disability was not received 
until December 20, 2000.  First, it is noted that within one year 
prior to that claim date, no evidence of record shows that it was 
factually ascertainable that a 20 percent rating was warranted.  
Again, the treatment reports within that time frame do not 
provide sufficient detail to conclude that a 20 percent 
evaluation was warranted for the low back, either based on 
limitation of motion, strain, or other factors.  

Additionally, the record contains no testimonial statements prior 
to December 20, 2000, and subsequent to the last final rating 
decision in December 1995, which continued the then-assigned 
noncompensable evaluation for a low back disability, that can be 
construed as an informal claim under 38 C.F.R. § 3.155.   

The Board acknowledges that VA clinical records dated as early as 
December 1999 reflect low back treatment and as such constitute 
an informal claim under 38 C.F.R. § 3.157 in this case.  However, 
while this enables an earlier claim date, it does not ultimately 
result in an earlier effective date here, because entitlement to 
a 20 percent rating is not shown until a 2001 VA examination.  
Again, the later of the date of claim and the date that 
entitlement arose is the date that controls.  38 C.F.R. § 3.400.

The Board also recognizes the Veteran's argument that his claim 
was improperly reduced in the December 1986 rating action, and 
that an earlier effective date is warranted on that basis.  
However, this particular contention will be addressed in the 
Board's discussion of CUE, later in this decision.

In sum, there is no basis for assignment of an effective date 
prior to December 20, 2000, for the award of an increased rating 
to 20 percent for the Veteran's low back disability.

10 Percent Evaluation for Left Foot

In September 1985, the RO granted service connection for 
residuals of a left foot injury and assigned a noncompensable 
evaluation, effective October 18, 1984.  

The Veteran's claim for an increased rating for his left foot 
disability was received on December 20, 2000.

The Veteran underwent a VA orthopedic examination in January 
2001.  Based on the findings at that time, the RO, by Decision 
Review Officer Decision dated in May 2001, assigned a 10 percent 
evaluation for residuals of a left foot injury, effective 
December 20, 2000, the date of receipt of his claim for an 
increased rating.

The Veteran testified at a December 2001 RO hearing that the 
increased rating for his left foot disability should be assigned 
from October 18, 1984, the date that service connection for 
initially granted for the left foot.  A subsequent unappealed 
December 1995 rating action confirmed the noncompensable 
evaluation. 

The Board finds that there is no basis on which the 10 percent 
evaluation for residuals of a left foot injury may be assigned 
prior to December 20, 2000.  
Indeed, the Veteran's claim for an increased evaluation for his 
left foot disability was not received until December 20, 2000.  
First, it is noted that within one year prior to that claim date, 
no evidence of record shows that it was factually ascertainable 
that a 10 percent rating was warranted.  Indeed, the clinical 
record from December 20, 1999, to December 20, 2000, is silent as 
to complaints or treatment of the left foot.  

Additionally, the record contains no testimonial statements prior 
to December 20, 2000, and subsequent to the last final rating 
decision in December 1995, which continued the then-assigned 
noncompensable evaluation for a left foot disability, that can be 
construed as an informal claim under 38 C.F.R. § 3.155.  
Moreover, as the clinical record between the last final decision 
in 1995 and the request for increase received on December 20, 
2000 does not address the left foot, there is no basis for 
finding an earlier claim date pursuant to 38 C.F.R. § 3.157.  

In sum, there is no basis for assignment of an effective date 
prior to December 20, 2000, for the award of an increased rating 
to 10 percent for the Veteran's left foot disability.

Service Connection for Bilateral Pes Planus

In a statement received on July 16, 2002, the Veteran requested a 
higher disability rating for his service-connected left foot 
disorder.  

The Veteran's claim of service connection for pes planus was 
received on July 29, 2002.  Service connection for bilateral pes 
planus was denied in an April 2004 rating decision.  A notice of 
disagreement was received in May 2004.  

In an April 2005 rating decision, the Veteran was awarded 
entitlement to service connection for bilateral pes planus and a 
30 percent evaluation was assigned, effective July 16, 2002, the 
date of receipt by VA of his claim for an increased rating for 
his left foot disability.

The Veteran's claim of entitlement to service connection for 
bilateral pes planus was not received by the VA until July 29, 
2002.  As the claim was clearly not received within one year of 
military separation, an effective date of the day following 
discharge is not appropriate.  Instead, the correct effective 
date is the date of receipt of claim or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).

No claim, formal or informal, was received prior to July 16, 
2002.  Thus, 
there is no legal basis for an effective date earlier than July 
16, 2002, for the award of service connection for bilateral pes 
planus.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in a 
case where the law is dispositive of the claim, it should be 
denied because of lack of legal entitlement under the law).

Service Connection for Obstructive and Restrictive Pulmonary 
Disease and Scar, Residuals of Bronchogenic Cyst

The Veteran claims earlier effective dates are warranted for his 
service-connected obstructive and restrictive pulmonary disease 
(due to removal of bronchogenic cyst) and scar, removal of 
bronchogenic cyst.   

The Veteran filed his initial claim for service connection for 
removal of a bronchogenic cyst (claimed as a pleural mass) in 
January 1985, which was denied in an unappealed October 1985 and 
confirmed in September 1986 rating decision.  The Veteran did not 
file a timely appeal.  

A request to reopen a claim for removal of a bronchogenic cyst 
(claimed as chest tumor) was received in June 1988 and the claim 
was denied in an unappealed December 1995 rating decision.  

Another request to reopen a claim for removal of a bronchogenic 
cyst was received in April 1996 and the claim was denied in an 
unappealed April 1996 rating decision.

The appellant did not appeal the 1985, 1986, 1988 or 1996 denials 
of the claims of service connection for removal of a bronchogenic 
cyst; therefore, those decisions are final.  As a result, the 
effective date of entitlement to disability benefits for removal 
of a bronchogenic cyst is governed by 38 C.F.R. § 3.400(r), which 
provides that the effective date of a reopened claim is the date 
of receipt of claim or the date entitlement arose, whichever is 
later.

The Veteran subsequently petitioned to reopen the previously 
denied claim for service connection for residuals of removal of a 
bronchogenic cyst in June 6, 2001.  In a June 2002 rating 
decision, the RO determined that new and material evidence had 
not been received to reopen the claim.  The Veteran perfected a 
timely appeal of the claim.  In a July 2006 rating decision, the 
RO granted service connection for obstructive and restrictive 
pulmonary disease as secondary to removal of bronchogenic cyst 
and for scar, residuals of removal of bronchogenic cyst, both 
with an effective date of June 15, 2005.   

The current effective date for service connection for residuals 
of removal of a bronchogenic cyst, diagnosed as obstructive and 
restrictive pulmonary disease and painful scar is June 15, 2005.  
The RO claims that the Veteran submitted a petition to reopen a 
claim for service connection for a bronchogenic cyst on that 
date.  However, the Board finds that an earlier effective date of 
June 6, 2001, is warranted for the grant of service connection 
obstructive and restrictive pulmonary disease and for scar, 
residuals of removal of bronchogenic cyst, as explained below.  

The question in this case is whether the Veteran filed a request 
to reopen a claim for service connection for a bronchogenic cyst 
subsequent to the last final, unappealed denial in April 1996, 
and prior to the current effective date of June 15, 2005, the 
date of the document that the AOJ interpreted as his request to 
reopen a claim for service connection a bronchogenic cyst.  As 
noted above, the record reveals that on June 6, 2001, the Veteran 
requested that his claim for bronchogenic cyst be reopened and 
considered for service connection.  In a June 2002 rating 
decision, the RO determined that new and material evidence had 
not been submitted to reopen the claim.  The Veteran perfected a 
timely appeal of the claim.  In a subsequent July 2006 rating 
decision, the RO granted service connection for obstructive and 
restrictive pulmonary disease as secondary to removal of 
bronchogenic cyst and for scar, residuals of removal of 
bronchogenic cyst.  Thus, an effective date of June 6, 2001, is 
warranted for obstructive and restrictive pulmonary disease and 
for scar, residuals of removal of bronchogenic cyst.  No 
testimonial evidence prior to that date, but after the last final 
denial in April 1996, represents a formal or informal claim to 
reopen.  Thus, assignment of an effective date before June 6, 
2001, is not warranted.

Clear and Unmistakable Error Claims

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including decisions of 
the assignment of disability ratings, will be accepted as correct 
in the absence of clear and unmistakable error.  In order for a 
claim of CUE to be valid, there must have been an error in the 
prior adjudication of the claim; either the correct facts, as 
they were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time were 
incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313-
14 (1992) (en banc).  Further, the error must be "undebatable" 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made, and a 
determination that there was CUE must be based on the record and 
law that existed at the time of the prior adjudication in 
question.  Id. at 313-14.  Simply to claim CUE on the basis that 
the previous adjudication improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE, nor 
can broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, non-specific claim of "error" meet the restrictive 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation of 
facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). It 
is a very specific and rare kind of error of fact or law that 
compels the conclusion, as to which reasonable minds could not 
differ, that the result would have been manifestly different but 
for the error.  Fugo, 6 Vet. App. at 43.

Where evidence establishes CUE, the prior decision will be 
reversed or amended. For the purpose of authorizing benefits, the 
rating decision which constitutes a reversal of a prior decision 
on the grounds of CUE has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  38 
C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine 
whether CUE is present in a prior final determination:

(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) or 
the statutory or regulatory provisions extant at that time were 
incorrectly applied;

(2)  the error must be "undebatable" and of the sort which, had 
it not been made, would have manifestly changed the outcome at 
the time it was made; and

(3)  a determination that there was CUE must be based on the 
record and law that existed at the time of the prior adjudication 
in question.  Russell, 3 Vet. App. at 313-14.

September 1985 Rating Decision

The Veteran essentially contends that the RO committed CUE in the 
September 1985 rating decision by assigning a noncompensable 
evaluation for his left foot disability.  Specifically, it has 
been asserted that the RO did not account for all the medical 
evidence of record in assigning the noncompensable evaluation.  

Upon review of the claims file, the Board finds that there is no 
evidence that an error occurred at the time of the September 1985 
rating decision that was undebatable and of the sort which, had 
it not been made, would have manifestly changed the outcome at 
the time it was made.

It appears that the RO reviewed the relevant service treatment 
records at the time of the September 1985 rating decision.  
Moreover, it was specifically noted that the Veteran had been 
examined on November 1984. The November 1984 examination revealed 
normal range of motion of the left foot and ankle, except for a 
20 percent varus deformity of the heel.  Other functions of the 
heel and foot were normal.  X-rays of the left were normal.  
There is no indication that, either the correct facts, as they 
were known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were weighed 
or evaluated) or the statutory or regulatory provisions extant at 
the time were incorrectly applied.

Thus, there is no indication that the RO's September 1985 
assignment of a noncompensable evaluation for residuals of a left 
foot injury was "undebatably incorrect" so as to warrant a 
finding of CUE.  See Russell, 3 Vet. App. at 313.

Although the Veteran may disagree with the RO's findings in the 
September 1985 rating decision, the Court has determined that an 
assertion that the RO improperly weighed or evaluated evidence 
can never rise to the level of CUE.  Fugo, 6 Vet. App. at 43.

Therefore, the Board concludes that, the record does not 
establish that, but for an error in the September 1985 rating 
decision, a compensable evaluation would have been awarded for 
the Veteran's left foot disabilty.  Therefore, the criteria for a 
finding of CUE in the September 1985 rating decision has not been 
met. 



October 1985 Rating Decision 

By rating decision dated in October 1985, the RO denied the 
Veteran's claim of service connection for residuals of removal of 
a bronchogenic cyst.  It was noted in the decision that the 
bronchogenic cyst was considered to be a congenital condition for 
which service connection could not be granted.  There was no 
evidence of in-service aggravation beyond what would be 
considered normal progression.  The Veteran did not appeal that 
decision.

A July 2006 rating action ultimately granted service connection 
for a scar and 7th rib resection, residuals of removal of a 
bronchogenic cyst.  An effective date of June 15, 2005 was 
assigned.

In a July 2006 written statement, the Veteran raised the current 
CUE claim.  He essentially asserted that all evidence needed to 
make a favorable decision with regard to the bronchogenic cyst 
was before the RO in October 1985 but the VA chose to disregard 
the medical evidence. 

In order to find that a rating action was clearly and 
unmistakably erroneous, it must be concluded that the evidence of 
record at the time of the October 1985 rating action was such 
that the only possible conclusion was that service connection was 
warranted for residuals of removal of bronchogenic cyst.  CUE 
requires that error, otherwise prejudicial, must appear 
undebatably.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  
Such a conclusion cannot be made in this case.

Essentially, the Veteran argues that the failure to grant service 
connection for a removal of a bronchogenic cyst in the October 
1985 rating decision constituted CUE.  To the extent the Veteran 
argues that the evidence of record in October 1985 was sufficient 
to support a grant of service connection for residuals of removal 
of a bronchogenic cyst, a mere disagreement with how the RO 
evaluated the facts before it in the prior decision does not 
constitute a valid claim of CUE.  Luallen v. Brown, 8 Vet. App. 
92 (1995); Damrel v. Brown, 6 Vet. App. 242 (1994).  In essence, 
this argument amounts to a re-weighing of the evidence.  In this 
regard, the RO considered the cyst to be congenital and 
determined that there was no evidence of aggravation during 
service.  Based on the evidence, the RO denied service connection 
for residuals of removal of a bronchogenic cyst.  

In summary, while the Board sympathizes with the Veteran's 
contentions, it is constrained to find that the October 1985 
rating decision was not the product of CUE.

December 1986 Rating Decision

The Veteran also contends that the RO committed CUE in the 
December 1986 rating decision by reducing the evaluation for 
residuals of a low back injury from 10 percent to noncompensable.  
As with his CUE claim above, the Veteran has asserted that the RO 
did not account for all the medical evidence in reducing the 
evaluation.  

The Board finds that there is no evidence that an error occurred 
at the time of the  December 1986 rating decision that was 
undebatable and of the sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made.

It appears that the RO reviewed the relevant medical evidence at 
the December 1986 rating decision and based its decision on 
findings from a November 1986 VA examination report.  Examination 
of the lumbosacral area was non-tender. The Veteran could forward 
flex and touch the floor with his fingertips.  Lateral bending 
was to 30 degrees.  It was concluded that the back examination 
was normal.  There is no indication that, either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied.

Thus, there is no indication that the RO's December 1986 
reduction of the rating for the low back disability from 10 
percent to noncompensable was "undebatably incorrect" so as to 
warrant a finding of CUE.  See Russell, 3 Vet. App. at 313.

Although the Veteran may disagree with the RO's findings in the 
December 1986 rating decision, the Court has determined that an 
assertion that the RO improperly weighed or evaluated evidence 
can never rise to the level of CUE.  Fugo, 6 Vet. App. at 43.

Therefore, the criteria for a finding of CUE in the December 1986 
rating decision have not been met.

Entitlement to TDIU

The Veteran is claiming entitlement to TDIU. VA regulations 
indicate that when a veteran's schedular rating is less than 
total (for a single or combination of disabilities), a total 
rating may nonetheless be assigned when: 1) if there is only one 
disability, this disability shall be ratable at 60 percent or 
more; and 2) if there are two or more disabilities, at least one 
disability shall be ratable at 40 percent or more, and there must 
be sufficient additional disability to bring the combined rating 
to 70 percent or more. See 38 C.F.R. § 4.16(a).

In the present case, the Veteran is service-connected for the 
following disabilities: 
obstructive and restrictive pulmonary disease as secondary to 
removal of bronchogenic cyst (rated 60 percent disabling); 
bilateral pes planus (rated 30 percent disabling); residuals of a 
low back injury (rated 20 percent disabling); residuals of a left 
foot injury, with calcaneal spur and a history of plantar 
fasciitis (rated 10 percent disabling); status-post fracture, 
right 4th metacarpal, dominant, with decreased range of motion of 
the right long finger (rated 10 percent disabling); and, scar and 
7th rib resection, residuals of removal of bronchogenic cyst (10 
percent disabling).

Based on the foregoing, the Veteran clearly meets the percentage 
thresholds under 
38 C.F.R. § 4.16(a).  Moreover, a March 2010 written by a private 
physician indicated that the Veteran was unable to be employed 
solely due to his service-connected disabilities.  Thus, the 
requirements for an award of TDIU have been satisfied here and 
the claim is granted.
  

ORDER

The appeal of the claim of entitlement to service connection for 
vertigo is dismissed.

The appeal of the claim of entitlement to service connection for 
residuals of head trauma, stitches, is dismissed.

Service connection for an acquired psychiatric disorder, to 
include anxiety disorder, is denied.

As new and material evidence has not been received, the 
application to reopen the claim of service connection for 
diabetes mellitus is denied.

From July 16, 2002, an evaluation greater than 30 percent for 
bilateral pes planus is denied.

An initial evaluation in excess of 60 percent for obstructive and 
restrictive pulmonary disease is denied.

An initial evaluation of 20 percent for scar, residuals of 
removal of bronchogenic cyst, is granted, subject to governing 
criteria applicable to the payment of monetary benefits.

An evaluation in excess of 20 percent for residuals of low back 
injury is denied.

An evaluation in excess of 10 percent for residuals of left foot 
injury is denied.

An effective date earlier than December 20, 2000, for the award 
of a 20 percent evaluation for residuals of a low back injury is 
denied.

An effective date earlier than December 20, 2000, for the award 
of a 10 percent evaluation for residuals of a left foot injury is 
denied.

An effective date earlier than July 16, 2002, for the grant of 
service connection for bilateral pes planus is denied.

An effective date of June 6, 2001, but no earlier, is granted for 
the award of service connection for obstructive and restrictive 
pulmonary disease.

An effective date of June 6, 2001, but no earlier, is granted for 
the award of service connection for scar, residuals of removal of 
bronchogenic cyst.

The request that the September 1985 rating decision assigning a 
noncompensable evaluation for a left foot injury be overturned 
based on CUE is denied.

The request that the October 1985 rating decision failing to 
grant service connection for excision of a bronchogenic cyst be 
overturned based on CUE is denied.

The request that the December 1986 rating decision reducing the 
evaluation for residuals of a low back injury from 10 percent to 
noncompensable be overturned based on CUE is denied.

Entitlement to TDIU is granted, subject to governing criteria 
applicable to the payment of monetary benefits.


REMAND

The remaining claims of entitlement to service connection for a 
left knee disorder; entitlement to service connection for sleep 
apnea secondary to service-connected connected obstructive and 
restrictive pulmonary disease and/or removal of bronchogenic cyst 
with rib resection; an increased evaluation for status post 
fracture of right fourth metacarpal; and, entitlement to a 
separate compensable evaluation for right third finger disability 
require further development before final adjudication is 
undertaken.
 
Regarding the left knee claim, the service treatment records 
during the Veteran's first tour of duty reflect treatment on 
several occasions for left knee pain.  He was diagnosed as having 
Osgood Schlatter's Disease.

In an April 2002 private orthopedic consultation, the Veteran 
reported difficulty with his left since active duty service.  A 
CT scan of the left knee revealed a left proximal tibial bony 
mass.  The physician stated that the Veteran appeared to have a 
bony crescent of the left proximal tibia which was irritating his 
peroneal tendons and that this most likely had been present for 
approximately 20 years.  The physician further stated that the 
Veteran was experiencing increasing symptoms from this region.  

VA outpatient treatment reports dated in 2002 note instability of 
the left knee.  In a July 2002 treatment report it was reported 
that an MRI of the left knee revealed some degenerative meniscal 
changes but no tears.

Based on the foregoing evidence, the Board finds that an 
examination should be provided to determine the etiology of any 
current left knee disability.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the claim for sleep apnea, the Veteran contends 
that the disorder is secondary to his service-connected 
obstructive and restrictive pulmonary disease and/or or removal 
of bronchogenic cyst with rib resection.  The medical evidence of 
record confirms that the Veteran is diagnosed as having 
osbstructive sleep apnea.  Furthermore, on VA examination in 
December 2004, the diagnosis included obstructive sleep apnea, 
moderate restrictive pulmonary disease.  The examiner, however, 
did not elaborate any further about the diagnosis.  Thus, a 
medical opinion should be obtained to ascertain whether the 
Veteran's obstructive sleep apnea has  been caused or aggravated 
by his service-connected obstructive and restrictive pulmonary 
disease and/or or removal of bronchogenic cyst with rib 
resection.  Allen v. Brown, 7 Vet. App. 439 (1995).

With regard to the third and fourth right finger disabilities, 
further VA examination is warranted to determine the current 
severity of the disorders.  In this case, an April 2004 rating 
decision established service connection for a right third finger 
disability as secondary to status post fracture, right fourth 
metacarpal.  Both disabilities were rated together and assigned a 
10 percent evaluation.  The Veteran's contends that both 
disabilities warrant higher evaluations.  In particular, he 
asserts that the third finger warrants a separate compensable 
evaluation.  Specifically, he alleges that the third right finger 
is manifested by ankylosis, limitation of motion, numbness and 
tingling.  As both fingers have been rated together, the Board 
finds that the Veteran should be afforded a VA examination to 
ascertain the current severity of his third and fourth right 
finger disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for a VA orthopedic examination by a 
physician to determine the etiology of any 
diagnosed left knee disorder.  The claims 
folder must be made available to and reviewed 
by the examiner in connection with the 
examination.  All tests deemed necessary 
should be conducted.  The examiner should 
provide a diagnosis of any current left knee 
disability found.  

Thereafter the examiner must opine whether it 
is at least as likely as not, i.e., is there 
a 50/50 chance, that any current left knee 
disorder is related to his active military 
service.  

In preparing the opinion the examining 
physician must note the following terms:

*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" means 
50 percent or more.
*	"It is not at least as likely as not" 
means less than a 50 percent chance.
*	"It is not due to" means 100 percent 
assurance of non relationship.

If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining physician 
must specifically explain why the cause of any 
diagnosed left knee disorder is unknowable.

The VA examiner must append a copy of their 
curriculum vitae to the examination report.

2.  The RO/AMC should schedule the Veteran 
for an appropriate examination by a physician 
to determine the etiology of any diagnosed 
obstructive sleep apnea.  The claims folder 
must be made available to and reviewed by the 
examiner in connection with the examination.  
All tests deemed necessary should be 
conducted.  The examiner should provide a 
diagnosis of any current obstructive sleep 
apnea found.  

Thereafter the examiner must provide an 
opinion as to whether it is at least as 
likely as not i.e., is there a 50/50 chance, 
that obstructive sleep apnea is caused or 
aggravated by his service-connected 
obstructive and restrictive pulmonary disease 
and/or or removal of bronchogenic cyst with 
rib resection .

In preparing the opinion the examining 
physician must note the following terms:

*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" means 
50 percent or more.
*	"It is not at least as likely as not" 
means less than a 50 percent chance.
*	"It is not due to" means 100 percent 
assurance of non relationship.

If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examining physician 
must specifically explain why the cause of any 
diagnosed obstructive sleep apnea is 
unknowable.

The VA examiner must append a copy of their 
curriculum vitae to the examination report.

3.  The orthopedist should also examine the 
Veteran to determine the nature and extent of 
his service connected status post fracture, 
right fourth metacarpal and right third finger 
disabilities.  All indicated tests and studies 
must be performed, and all manifestations of 
any current disability must be described in 
detail, including a full range of motion 
study.  

4.  The RO/AMC should review the medical 
examination reports to ensure that they are 
in complete compliance with the directives of 
this remand.  If any report is deficient in 
any manner, the RO must implement corrective 
procedures at once.

5.  Thereafter, readjudicate the claims.  If 
the benefits are not granted, the Veteran 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


